PROFESSIONS AND OCCUPATIONS
The Oklahoma Real Estate Commission, under the provisions of 59 Ohio St. 858-303 [59-858-303] (1977), would have the authority to disapprove a course of study on the grounds that the instructors, provided for that course of study, do not meet the qualifications established by the Commission. The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Does the Oklahoma Real Estate Commission have the power to set the educational requirements for instructors of the courses to be approved or disapproved by the Commission? The Oklahoma Real Estate Licensing Code, 59 Ohio St. 858-101 [59-858-101] et seq. (1977), provides the authority for operation of the Real Estate Commission. 59 Ohio St. 858-303 [59-858-303] provides in part: "Any person who shall have had (1) year's experience as a licensed real estate sales associate, or its equivalent, and who shall submit to the Commission evidence of successful completion of thirty (30) hours of advanced real estate instruction in a course of study approved by the Commission, which instruction shall be in addition to any other instruction required for the securing of a license as a real estate associate, may apply to the Commission to take an examination for the purpose of securing a license as a real estate broker." Under this provision the Commission may, within its discretion, approve or disapprove a course of study. Necessarily implicit in such discretion is the authority to set educational qualifications for such instructors of such courses. Further, nothing in the Code would prohibit the disapproval of the course of study on the ground that the instructors, teaching such course of study, did not meet qualifications established by the Commission.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The Oklahoma Real Estate Commission, under the provisions of 59 Ohio St. 858-303 [59-858-303] (1977), would have the authority to disapprove a course of study on the grounds that the instructors, provided for that course of study, do not meet the qualifications established by the Commission.  (DON W. McCOMBS, JR.) (ksg)